Petitioner contends that respondent New York City Transit Authority terminated him from his position as a railroad clerk *508despite his voluntary treatment and counseling, at respondent’s request, for alcoholism and that this action constituted an unlawful discriminatory practice. In view of the insufficient proof presented by respondent and its failure to refute petitioner’s allegations, as well as the paucity of any record in connection with the instant matter, it is evident that the State Division of Human Rights made an inadequate inquiry into petitioner’s charges. There is also no indication that the Division ever considered whether petitioner’s alcoholism is a “disability” within the meaning of the Human Rights Law (Executive Law art 15) such as would preclude respondent from summarily dismissing him under the circumstances herein. Consequently, the administrative determination was not only unsupported by substantial evidence but constituted an arbitrary and capricious exercise of its discretion. (Bachman v State Div. of Human Rights, 104 AD2d 111; see also, Goldsmith v New York Psychoanalytic Inst., 73 AD2d 16.) Further investigation is thus warranted. Concur — Sullivan, J. P., Carro, Fein and Milonas, JJ.